[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Castner, Slip Opinion No. 2020-Ohio-4950.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-4950
            THE STATE OF OHIO, APPELLEE, v. CASTNER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Castner, Slip Opinion No. 2020-Ohio-4950.]
Criminal law—Sentencing—Community control—R.C. 2929.15(B)(1)(c)(i)—An
        offender’s violations of substantive community-control rehabilitative
        requirements aimed at addressing the offender’s misconduct are not
        technical violations of community control—Court of appeals’ judgment
        affirmed.
     (No. 2019-1221—Submitted June 17, 2020—Decided October 21, 2020.)
               APPEAL from the Court of Appeals for Richland County,
                          No. 2018 CA 0127, 2019-Ohio-2979.
                               _______________________
        DEWINE, J.
        {¶ 1} David Castner was ordered to complete a drug-treatment program as
a condition of his community-control sanction. Soon after entering the program,
he was kicked out for using the facility’s computers to talk to young girls online.
                             SUPREME COURT OF OHIO




Because he had failed to complete drug treatment and another court-ordered
program, the trial court terminated his community control and sentenced him to a
12-month prison term.
       {¶ 2} An Ohio statute authorizes a trial court to impose a prison term as a
penalty for community-control violations but limits the amount of prison time that
the court may impose for a “technical violation” to 90 days.                    R.C.
2929.15(B)(1)(c)(i). Castner asks this court to hold that any violation that does not
constitute a felony is a “technical violation” subject to the sentencing cap. We
recently rejected that interpretation in State v. Nelson, __ Ohio St.3d __, 2020-
Ohio-3690, __ N.E.3d __. There, we explained that, generally, violations of
administrative requirements facilitating community-control supervision are
technical violations, whereas violations of substantive rehabilitative requirements
aimed at addressing the offender’s misconduct are not. Id. at ¶ 26.
       {¶ 3} Today, we apply the Nelson framework and conclude that Castner’s
violations were not technical in nature. That means that the trial court was
authorized to impose a prison term in excess of the statutory cap for technical
violations, so we affirm the judgment below.
                     Castner fails to complete drug treatment
       {¶ 4} Castner pleaded guilty to aggravated possession of drugs, a fifth-
degree felony. The Richland County Common Pleas Court sentenced Castner to
two years of community control and advised him that if he violated the terms of his
community control, he would receive a 12-month prison sentence. The court
further imposed a number of conditions directed at addressing Castner’s substance
abuse, including a requirement that he complete a residential treatment program
offered by the Volunteers of America (“VOA”). Castner’s drug offense had come
on the heels of his release from prison for crimes involving his sexual abuse of a
young girl. Consequently, the trial court also ordered Castner to participate in
Richland County’s Re-Entry Court—a program designed to reduce recidivism rates




                                         2
                                January Term, 2020




by providing services, supervision, and support to recently released prisoners as
they transition back into society. See Richland County Common Pleas Courts,
http://richlandcourtsoh.us/robinson.php        (accessed       Oct.      8,     2020)
[https://perma.cc/E8YB-YQZZ].
       {¶ 5} Just three weeks into his community-control sentence, the VOA
kicked Castner out of its program. During his short stint at the VOA, Castner made
multiple requests to be moved to mental-health facilities due to his alleged
homicidal and suicidal ideations and told a staff member that he was “not mentally
ready to handle the bullshit at the VOA.” The VOA reported that Castner was a
“continuous disruption” to the operations and programming at the facility.
       {¶ 6} Castner’s probation officer filed a complaint, alleging that Castner
had violated the condition of his community control requiring him to complete the
VOA treatment program. Castner admitted to the violation. The probation officer
recommended that the court send Castner to a different residential treatment
program run by an organization called Alvis House, which in his view was better
suited to respond to Castner’s needs.         The trial court continued Castner on
community control with the new condition that he complete the Alvis House
program. Castner entered the facility the following day.
       {¶ 7} After barely two weeks at Alvis House, program staff discovered that
Castner had been using the facility’s computers to contact young girls. Castner had
set up a “Hello Kitty” themed e-mail account based on the popular children’s
cartoon character. He told a staff member that he had created the account and
posted pictures of himself online in an effort “to get females to talk to him.” Castner
had reached out to a number of young girls over the Internet and had begun talking
to a 13-year-old girl on the phone. Because his actions had violated the facility’s
policies on computer and phone use, Alvis House discharged him from the
program. And for failing to complete either of the treatment programs offered to
him, Castner was also terminated from the Re-Entry Court.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 8} Castner’s probation officer filed a second complaint, alleging that
Castner had violated the conditions of his community control ordering him to
complete the Alvis House and Re-Entry Court programs. Castner again admitted
to the alleged violations. At the hearing on the violations, Castner asked the court
to give him another chance at Alvis House, assuming the program would allow him
to return. His probation officer recommended that the court terminate Castner’s
community-control sanction and impose the suspended 12-month prison sentence.
The trial court continued the matter to consider its options.
       {¶ 9} When the parties reconvened a few weeks later, the trial court
concluded that Castner had burned through all his available treatment options and
that his behavior on community control demonstrated that he continued to pose a
risk to the public. The court therefore imposed the 12-month prison term.
       {¶ 10} Castner appealed his prison sentence to the Fifth District Court of
Appeals, arguing that his failure to complete the Alvis House and Re-Entry Court
programs were “technical” violations and thus his sentence could not exceed the
90-day sentencing cap contained in R.C. 2929.15(B)(1)(c)(i). Under that provision,
if an offender has been placed on community control for committing a fifth-degree
felony, the trial court’s ability to impose a prison sentence upon the offender for
violating the terms of his community control is subject to two limitations:


               If the prison term is imposed for any technical violation of
       the conditions of a community control sanction imposed for a felony
       of the fifth degree or for any violation of law committed while under
       a community control sanction imposed for such a felony that
       consists of a new criminal offense and that is not a felony, the prison
       term shall not exceed ninety days.
Id.




                                          4
                                January Term, 2020




       {¶ 11} The Fifth District affirmed Castner’s sentence. It concluded that the
terminations from the Alvis House and Re-Entry Court programs were violations
of substantive rehabilitative conditions, rather than mere technical violations, and
therefore the trial court was within its authority to impose the full 12-month prison
sentence. 2019-Ohio-2979, ¶ 21.
       {¶ 12} We accepted Castner’s appeal and now affirm.
                 Castner’s violations were not technical violations
       {¶ 13} This appeal turns on the meaning of the term “technical violation”
in R.C. 2929.15(B)(1)(c), which is not defined in the statute. Relying on this court’s
discussion of “technical violations” in State ex rel. Taylor v. Ohio Adult Parole
Auth., 66 Ohio St. 3d 121, 609 N.E.2d 546 (1993), Castner asserts that “technical
violations” are violations that do not constitute a new felony.
       {¶ 14} We recently rejected that argument in Nelson, __ Ohio St.3d __,
2020-Ohio-3690, __ N.E.3d __. There, we concluded that the Taylor decision did
not at all address the meaning of “technical violation” under the statutory scheme
at issue here. Nelson at ¶ 25. And we determined that the plain meaning of the
term “technical” pertains to something that is “immaterial,” id. at ¶ 18, quoting
Black’s Law Dictionary 1463 (6th Ed.1990), or “[i]nvolved in detail or in form
rather than in a principle or in substance,” id., quoting Lynton, Ballentine’s Legal
Dictionary and Thesaurus 661 (1995). Applying the common understanding of the
term in the community-control context, we concluded that an offender commits a
“technical violation” if the condition violated is “akin to ‘an administrative
requirement facilitating community control supervision.’ ” Id. at ¶ 26, quoting
State v. Davis, 12th Dist. Warren No. CA2017-11-156, 2018-Ohio-2672, ¶ 18. But
we explained that when a violation “concerns a condition of community control
that was ‘specifically tailored to address’ matters related to the defendant’s
misconduct or if it can be deemed a ‘substantive rehabilitative requirement which




                                          5
                              SUPREME COURT OF OHIO




addressed a significant factor contributing to’ the defendant’s misconduct,” the
violation does not amount to a technical violation. Id., quoting Davis at ¶ 17-18.
       {¶ 15} Additionally, we observed that the statute limits the trial court’s
discretion when imposing a prison sentence for a less serious “technical violation”
but it gives the court greater discretion in sentencing an offender for violating a
more serious community-control violation, even if the violation did not rise to the
level of a crime. Id. at ¶ 22. Thus, we concluded that a trial court should “engage
in a practical assessment of the case before it” by considering “the nature of the
community-control condition at issue and the manner in which it was violated, as
well as any other relevant circumstances in the case.” Id. at ¶ 26. We emphasized
that when evaluating whether a violation is technical, no single factor is
determinative. Id.
       {¶ 16} Applying our analysis in Nelson to the facts of this case, it is evident
that Castner’s violations were not technical in nature. The conditions imposed by
the court mandating that Castner complete the Alvis House and Re-Entry Court
programs were plainly substantive rehabilitative requirements that were
specifically tailored to address Castner’s drug use and were aimed at reducing his
likelihood of recidivism. Indeed, substance-abuse treatment was the central focus
of Castner’s community-control sanction. When he failed to complete the VOA
treatment program, the trial court worked with him by placing him in a program
better suited to his needs, giving him another opportunity to receive treatment. And
the trial court warned him that if he failed to complete treatment a second time,
prison would likely follow.
       {¶ 17} Moreover, the circumstances surrounding Castner’s termination
from the Alvis House program belie his claim that his failure to complete the
program was a technical violation. Castner had been at the facility a mere two
weeks before the staff realized that he had been disobeying the program’s rules
regarding computer and phone use so that he could communicate with young




                                         6
                                January Term, 2020




girls—behavior that, given his history, might well have led to criminal conduct had
it continued undetected. Castner’s termination from the Alvis House program was
the direct result of his own substantial misconduct, which occurred almost
immediately upon his arrival at the facility and without his having made a serious
attempt to engage in the required treatment.
                                    Conclusion
       {¶ 18} By failing to complete treatment through the Alvis House program
and by being unsuccessfully terminated from the Re-Entry Court, Castner violated
two substantive rehabilitative conditions of his community control that were
specifically tailored to address his criminal drug use. And the circumstances
surrounding the violations were such that they cannot be deemed merely technical
in nature. Thus, the sentencing cap in R.C. 2929.15(B)(1)(c)(i) does not apply, and
the trial court had the discretion to sentence Castner to a 12-month prison term. We
therefore affirm the judgment of the Fifth District Court of Appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, and FISCHER, JJ., concur.
       STEWART, J., concurs, with an opinion.
       DONNELLY, J., dissents, with an opinion.
                               _________________
       STEWART, J., concurring.
       {¶ 19} Although I joined the dissenting opinion in State v. Nelson, __ Ohio
St.3d __, 2020-Ohio-3690, __ N.E.3d __, and I continue to conclude that a non-
felony violation of community control is a technical violation of a person’s
community-control conditions, stare decisis compels me to join the majority’s
decision today because the law on the issue before us was affirmatively established
by a majority of this court in Nelson. See Westfield Ins. Co. v. Galatis, 100 Ohio
St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 43 (“The doctrine of stare decisis
is designed to provide continuity and predictability in our legal system”).




                                         7
                             SUPREME COURT OF OHIO




                               _________________
       DONNELLY, J., dissenting.
       {¶ 20} Respectfully, I dissent. As I explained in my dissenting opinion in
State v. Nelson, __ Ohio St.3d __, 2020-Ohio-3690, __ N.E.3d __, the term
“technical violation” in the field of criminal law is commonly understood to be a
violation of a community-control (or parole or probation) term that is not itself a
criminal offense, id. at ¶ 36 (Donnelly, J., dissenting). Further, construing the term
“technical violation” according to its commonly understood meaning gives effect
to the legislative intent underlying R.C. 2929.15(B)(1)(c), because one of the main
purposes behind the statutory provision was “lowering incarceration costs to Ohio
taxpayers by reducing the number of low-level offenders in the state prison
system.” Id. at ¶ 40 (Donnelly, J., dissenting).
       {¶ 21} The General Assembly is free to define the term “technical
violation” in any way it pleases relating to R.C. 2929.15(B)(1)(c), and it is free to
establish a definition that is different from the commonly understood meaning of
the term. But until it does so, we should heed the clear intent of the language that
is currently in place. We should not allow our blind reverence for judicial discretion
to attenuate the meaning of the term “technical violation” to the point that the
meaning of “technical” lies entirely in the eye of the beholder. .
       {¶ 22} Although appellant David Castner’s violation of his community-
control sanction was substantial, in my view, it constituted a “technical violation”
as the term is used in R.C. 2929.15(B)(1)(c). And although the trial court was
circumspect in reaching its judgment imposing a 12-month prison term upon
Castner following his violation, the court was nonetheless limited by R.C.
2929.15(B)(1)(c)(i) to imposing a 90-day term of imprisonment. Accordingly, I
dissent and would reverse the judgment of the Fifth District Court of Appeals.
                               _________________




                                          8
                               January Term, 2020




       Gary D. Bishop, Richland County Prosecuting Attorney, and Joseph C.
Snyder, Assistant Prosecuting Attorney, for appellee.
       Darin Avery, for appellant.
                              _________________




                                        9